Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group I, claims 1-6, activated carbon as the species of granular media, natural polymeric nanofiber as the species of nanofiber, lead as the species of impurity being removed, water as the species of fluid being treated, and the filter configuration shown in FIG. 2 in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation less than 2%, and the claim also recites less than 1% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koslow (US 2004/0178142) in view of Knipmeyer (US 2008/0110820 A1) and Fischer (US 5,985,112).
With respect to claim 1, Koslow discloses a granular filtration media mixture including granular activated carbon and granular zeolite (see paragraphs 23, 26, and 28) and a natural polymeric nanofiber (e.g., cellulose, see paragraphs 19-21). Koslow fails to specify granular ion exchange resin. Knipmeyer et al disclose that it is known in the art to blend either an ion exchange resin or a zeolite with activated carbon to remove heavy metals from water (see paragraph 12). It would have been obvious to have substituted ion exchange resin as known in the art for the zeolite as employed by Koslow in order to provide the predictable result of removing heavy metals from water. Koslow teaches including up to 95% activate agents (see paragraph 28) and therefore fails to specify the nanofibers as being less than 2.5% of the dry weight of the granular filter media. Fischer discloses the concept of including nanofibers in an amount less than 2.5% of the dry weight of granular filter material in a granular mixture of large and small particles (e.g., 1 wt. % nanoparticles and 99 wt. % larger scaffold particles, see the paragraph spanning columns 9-10). Fischer discloses that the mixture can be used used in filtration and adsorption applications (see the second full paragraph in paragraph 11) and that decreasing a fraction of nanoparticles in the mixture increases the average flow rate through the mixture (see the second full paragraph in column 10 and FIG. 7). It would have been obvious to have modified the granular filtration media mixture of Koslow so as to have included less than 2.5 wt. % nanofibers as suggested by Fischer in order to increase a flow rate through the mixture.

Concerning claim 3, Fischer discloses including less than 2 wt. % of the granular filter media (e.g., 1 wt. % nanofibers, see the paragraph spanning columns 9-10). Fischer discloses 1 wt. % nanofibers and therefor fails to specify less than 1 wt. % nanofibers, however, such a limitation is not a patentable distinction since the proportions of scaffold particles and nanofibers disclosed by Fischer and the claimed percentage are so close that prima facie one skilled in the art would have expected them to have the same properties. See M.P.E.P. 2144.05 I.
With respect to claim 4, the filtration media disclosed by Koslow will have a moisture content of 3-70% by weight when used to filter water (see paragraphs 71-72) or at some point in time during the manufacturing process thereof (see paragraph 69). 
Concerning claim 5, Koslow discloses the granular particles as including granular diatomaceous earth (see paragraph 23).
As to claim 6, Koslow discloses the polymeric nanofibers as being nan fibrillated cellulose (e.g., fibrillated lyocell fibers, see paragraph 19).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,668,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the patent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.